DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the Office Action dated 4/16/2021.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record.
As amended, the claims are deemed to be eligible subject matter based on implementing a recommendation for the BMS included in the comparison, which ties the previously identified abstract idea to the specific application of a Building Management System (cf. MPEP 2106.05(e), third paragraph) and thereby claims “significantly more”.
With respect to the prior art, which is the closest-available prior art to the claimed invention, Applicant’s arguments in Remarks dated 9/16/2021 (“Remarks”) pp. 12 – 15 are convincing. In addition to arguments regarding the time scale, etc. Applicant’s assertion that “Importantly, the claimed assessment is independent of the comparison, and therefore even though Hedley teaches comparing two sets of time-series data, it must perform the assessment on each set individually prior to the comparison, and yet as Hedley to the teachings of Anderson and Quam, and would require hindsight to arrive at the claimed invention.
Independent claims 8 and 15 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116